Citation Nr: 0424451	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  01-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  

2.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist, as secondary to the service connected 
carpal tunnel syndrome of the left wrist disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1979 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, where the RO denied the veteran's claim 
for entitlement to service connection for abdominal 
hysterectomy and bilateral salpingo-oophorectomy and carpal 
tunnel (CTS) of the right wrist, claimed as secondary to 
carpal tunnel syndrome, left wrist

This case was previously before the Board.  In June 2003 the 
Board remanded the issues to the RO for further development.  
For reasons discussed below, this claim must be remanded to 
the RO, again, for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the Board's June 2003 Remand, the RO was instructed to 
arrange for the veteran to undergo gynecological and 
orthopedic examinations to determine the etiology of the 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
and CTS of the right wrist.  It was specified that physicians 
conduct the examinations.  On VA examination dated in March 
2004, the veteran did in fact undergo an examination of her 
claimed disabilities; however, the examination was conducted 
by a nurse practitioner.  Consequently, the Board must view 
the March 2004 VA examination report as inadequate to fully 
satisfy the June 2003 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Since the March 2004 VA examination was conducted by a nurse 
practitioner, the medical evidence of record is not 
sufficient at the present time to make an equitable decision 
on the claims, therefore, the RO should arrange for the 
veteran to undergo a gynecological examination, conducted by 
a gynecologist, for her abdominal hysterectomy disability and 
VA examination, conducted by a physician, for carpal tunnel 
syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for a gynecological 
disorder associated with the abdominal 
hysterectomy and carpal tunnel syndrome.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for VA review.     

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination, conducted by a 
gynecologist.  Specifically, the 
gynecologist should report a history of 
the veteran's gynecological disorder.  An 
opinion should be offered as to whether 
the veteran had a gynecological disorder 
prior to her hysterectomy that was 
related to service.  If a relationship is 
found, the examiner should provide an 
opinion as to whether the abdominal 
hysterectomy and bilateral salpingo-
oophorectomy were medically necessary due 
to the disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   A complete rationale for any 
opinion rendered is to be included in the 
report.  

4.  The RO should also arrange for the 
veteran to undergo VA examination, by a 
physician, for carpal tunnel syndrome 
(CTS).  Following the examination and 
review of the record, the examiner is to 
offer a medical opinion as to whether it 
is as least as likely as not that the 
veteran's service connected carpal tunnel 
syndrome CTS of the left wrist is either: 
a) the cause of CTS of the right wrist; 
or, if not the cause, b) does the 
service-connected left CTS aggravate the 
nonservice-connected right CTS?  A 
complete rationale for any opinion 
rendered is to be included in the report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The appellant is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate this claims.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



